364 U.S. 294 (1960)
COOPER ET AL.
v.
PITCHESS, SHERIFF, LOS ANGELES COUNTY, ET AL.
No. 278.
Supreme Court of United States.
Decided October 17, 1960.
APPEAL FROM THE SUPREME COURT OF CALIFORNIA.
Stanley Fleishman and Sam Rosenwein for appellants.
Harold W. Kennedy, William Lamoreaux, William B. McKesson, Ralph F. Bagley and Victor H. Blanch for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
THE CHIEF JUSTICE and MR. JUSTICE BLACK are of the opinion that probable jurisdiction should be noted.